ORDER
PER CURIAM.
Keyran Swims (Movant) appeals from the denial of his Rule 29.15 motion after an evidentiary hearing ordered by remand in State v. Srnms, 966 S.W.2d 368 (Mo.App. E.D.1998). We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(j)(1995). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).